DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art fails to teach or fairly suggest, in the context of all other limitations present, the limitation, “wherein the removing the portion of the conductive material in an area of the conductive trace from the substrate using the laser includes at least one of decreasing a thickness of the conductive trace, decreasing a width of the conductive trace, or decreasing a height of the conductive trace while leaving a remaining portion in the area of the conductive material.”

The previously applied prior art teaches that the conductive trace can be cut/removed by the laser in the process of tuning. The prior art does not teach or fairly suggest decreasing a thickness of the conductive trace, decreasing a width of the conductive trace, or decreasing a height of the conductive trace while leaving a remaining portion in the area of the conductive material.

A fresh search was conducted which did not uncover any teaching or suggestion of decreasing a thickness of the conductive trace, decreasing a width of the conductive trace, or decreasing a height of the conductive trace while leaving a remaining portion in the area of the conductive material (except for in patent documents by the instant inventors to which this application claims priority, which are ineligible as prior art).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876